Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 11/09/2021 in response to a telephone interview with Timothy Donaldson on 11/08/2021.
Claims 5, 31, 33 and 34 have been cancelled.
Terminal Disclaimer
The terminal disclaimers filed on 11/09/2021 disclaiming the terminal part of the statutory term of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent numbers 10197582 and 
Information Disclosure Statement
The information disclosure statements filed on 03/03/2022 has been considered and a signed copy of the IDS is enclosed.
Allowable Subject Matter
Claims 3, 10, 12, 15, 18, 19, 27, 28, 29, 30 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The newly submitted Information Disclosure Statements do not contain any references that render the previously allowed claims un-patentable and do not contain any prior art.
Applicant’s amendments by specifying one or more CVD complication to acute myocardial infarction, acute coronary syndrome, stroke and cardiovascular death, is persuasive to overcome the rejection under 35 USC 112(a). Applicant’s arguments and amendments by incorporating steps of spiking the biological sample with at least one isotope-labelled ceramide of Formula (I) and at least one isotope-labelled ceramide of Formula (II) prior to determining the concentration of the at least one ceramide of Formula (I) and the at least one ceramide of Formula (II), is persuasive to overcome the rejection under 35 USC 101. Therefore, the closest prior arts of record do not teach or reasonably suggest the method steps as claimed in independent claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641